Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in the instant application and are examined on the merits herein.
Priority
This application is a continuation of the National Stage Application of PCT/EP2017/081998, filed on 12/8/2017.  The instant application claims foreign priority to EP16203280.9 filed on 12/9/2016 and EP171638583.8 filed on 3/30/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 11/8/2019. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a method of improving cell membrane composition, in human brain cells or human red blood cells, by administering a fatty acid based composition, classified in A61K 31/20;
II. Claims 15-17, drawn to a method of improving cognitive/behavioral/visual/fine motor parameters, in human brain cells, by administering a fatty acid based composition, classified in A61K 31/20;
III. Claims 18-20, drawn to a method of treating a brain disorder, in a human subject, by administering a fatty acid based composition, classified in A61K 31/20.
The inventions are independent or distinct, each from the other because:
Inventions I and II, II and III and I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. For group I, the design is one of basic investigation of improving cell membrane composition with no recited purpose, wherein the cells examined could be in vitro or in vivo, further wherein one could improve the membrane composition with no measurable effect on the human subject. For group II, the design is directed to improvement in one of the recited parameters (e.g. cognitive impairment) which requires a human subject displaying said parameter in order to assess the degree of improvement. For group III, the design is directed to treatment of one of the recited disorders (e.g. anxiety) which requires a human subject having said disorder in order to assess the efficacy of treatment.  The subject populations in invention groups I thru III are distinct , due to improvement in basic cellular function (i.e. group I) does not equate to improvement of a complex parameter such as behavioral development in a human subject (e.g. group II) which does not equate to therapeutic efficacy in treatment of a human disorder (e.g. group III). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The groupings of inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. Due to the complexity of the above set forth election/restriction requirements, a telephone call was not made to the applicant’s agent to request an oral election.  See MPEP § 812.01.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571)272-6146. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DALE R MILLER/Primary Examiner, Art Unit 1623